Exhibit 10.2

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
as of August 4, 2011, between WARNER CHILCOTT (US), LLC (the “Company”), and
Anthony Bruno (“Executive”).

RECITALS

WHEREAS, Executive and the Company are currently parties to that certain Second
Amended and Restated Employment Agreement between Executive and the Company,
dated as of November 7, 2008 (the “Prior Agreement”); and

WHEREAS, Executive and the Company now desire to enter into this Agreement,
which Agreement will amend, restate and supersede the Prior Agreement, and will
set forth the terms and conditions upon which Executive will serve as the
Executive Vice President, Corporate Development of the Company’s ultimate parent
company, Warner Chilcott plc, an Irish public limited company, or any successor
thereto (“Warner Chilcott”).

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Employment.

(a) Executive shall continue to be employed by the Company and will have the
title of Executive Vice President, Corporate Development of the Company and
Warner Chilcott. Executive shall have authority, duties and responsibilities as
are commensurate with Executive’s position. Executive agrees to render full-time
services under this Agreement in performing such duties and responsibilities.

(b) Executive shall perform substantially all of his duties under this Agreement
at the Company’s Rockaway, New Jersey office; provided, however, that Executive
may be required to perform incidental services outside the United States from
time to time. Executive may from time to time be required to perform duties
commensurate with Executive’s position on behalf of any of Warner Chilcott or
any of its direct or indirect subsidiaries (collectively, the “Group Companies”)
in addition to the duties described in Section 1(a), and Executive may be
appointed an officer or officers of one or more Group Companies in addition to
his titles described in Section 1(a). Such duties shall be



--------------------------------------------------------------------------------

performed, and appointments accepted, by Executive without additional
compensation or remuneration.

(c) Executive accepts such continued employment and agrees to continue to render
the services described above to the best of his abilities in a diligent,
trustworthy, businesslike and efficient manner. It shall not be a violation of
this Agreement for Executive to serve on civic or charitable boards or
committees so long as such activities do not significantly interfere with
Executive’s commitment to work in accordance with this Agreement. With the prior
written consent of Warner Chilcott’s Board of Directors (the “Board”), which
consent shall not be unreasonably refused or delayed, and so long as such
activities do not significantly interfere with Executive’s commitment to work in
accordance with this Agreement, Executive may serve on corporate boards or
committees.

2. Term of Employment. Executive’s employment by the Company commenced on
March 1, 2001 and shall continue unless terminated as hereinafter provided
pursuant to Section 4 (the “Employment Period”). Executive may terminate his
employment during the Employment Period with three months written notice to the
Company. If the Company gives Executive notice of termination without Cause (as
defined below), Executive shall be entitled to the severance payments provided
in Section 4(d) hereof.

3. Base Salary and Benefits.

(a) Base Salary. Commencing as of January 1, 2005, and thereafter during the
Employment Period, Executive’s base salary shall be $375,000.00 per annum (as
adjusted from time to time, the “Base Salary”). The Base Salary may be adjusted
from time to time as set forth in Section 3(e). The Base Salary shall be payable
in regular installments in accordance with the Company’s general payroll
practices and shall be subject to customary withholding.

(b) Business Expenses. The Company shall reimburse Executive for all reasonable
expenses incurred by him during the Employment Period in the course of
performing his duties under this Agreement which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses. The parties agree that such expenses
shall include, by way of example and not limitation, cellular telephone service
and home fax machine and telephone line.

(c) Employee Benefits. Except as specifically set forth herein, Executive shall
be entitled to participate, on a basis comparable to other key executives of the
Company, in any benefit plan, incentive compensation plan or program of any
Group Company for which key executives of the Company are or shall become
eligible, including without limitation, pension, 401(k), life and

 

2



--------------------------------------------------------------------------------

disability insurance and share plans, subject to the approval of the
Compensation Committee of the Board (or, if there is no such committee, subject
to the approval of the Board), and the terms and conditions of such plans and
programs.

(d) Annual Bonus. Effective January 1, 2005, Executive shall be eligible during
the Employment Period to receive an annual cash bonus (the “Cash Bonus”) in such
amount, if any, as is determined in the sole discretion of the Board, in a
target amount equal to 50% of his then-current Base Salary (the “Target Bonus”).
Such bonus shall be provided on such terms and in such amounts, if any, as the
Board may deem appropriate in its sole discretion.

(e) Annual Review of Base Salary and Cash Bonus. The Compensation Committee of
the Board (or, if no such committee exists, the Board) shall review each year
(including 2005) the Base Salary and Target Bonus in accordance with the
compensation policies and practices of Warner Chilcott and/or the Company;
provided that in no event shall Executive’s Base Salary be reduced below
$375,000.00, in no event shall the Target Bonus be reduced and in no event shall
the Company, the Compensation Committee of the Board or the Board be obligated
to increase the Base Salary or Target Bonus.

(f) Vacation. Executive shall be entitled to vacation time with compensation of
20 days per annum during the Employment Period. Executive shall also be entitled
to all paid holidays given by the Company to its key officers.

4. Termination.

(a) Death. If Executive shall die during the Employment Period, Executive’s
employment hereunder shall terminate effective as of the date of Executive’s
death, except that Executive’s surviving spouse and dependents or, if none, his
estate shall be entitled to receive (i) an amount equal to Executive’s
then-current Base Salary for a period of 12 months, such payments to be payable
during the 12-month period after Executive’s last day of active employment in
equal monthly installments, plus (ii) all other amounts and benefits to which
Executive is entitled, including without limitation, vacation pay and expense
reimbursement amounts accrued to the effective date of termination and amounts
and benefits owing under the terms of any benefit plan of any Group Company in
which Executive participates (collectively, the “Accrued Rights”). In addition,
Executive’s surviving spouse and dependents shall be entitled to continued
participation in the health and welfare plans in which Executive was
participating immediately prior to such termination, to the extent, and in the
manner, provided for pursuant to such health and welfare plans, at the Company’s
expense, for a period of 12 months following such termination of employment;
provided that if such benefits cannot be provided under the applicable plan,
Executive’s surviving spouse or dependents shall receive the cash value thereof
plus an appropriate tax gross-up in equal monthly installments during the 12
months following such termination of employment.

 

3



--------------------------------------------------------------------------------

(b) Disability. At the sole discretion of the Board, Executive’s employment
hereunder may be terminated by the Company if Executive is disabled (as defined
below) and shall have been absent from his duties with the Company on a
full-time basis for 180 consecutive days, and, within 30 days after written
notice by the Company to do so, Executive shall not have returned to the
performance of his duties hereunder on a full-time basis. In the event of such
termination, Executive shall be entitled to receive (i) the Accrued Rights and,
(ii) subject to any delay required pursuant to Section 22, commencing on the
60th day following Executive’s termination of employment (so long as Executive
executes, delivers and does not revoke the Company’s standard form of release
prior to such date), the payments set forth in Section 4(d)(ii) below, provided
that, for the avoidance of doubt, the proviso at the end of Section 4(d)(ii)
shall not apply to payments pursuant to this Section 4(b). As used herein, the
term “disabled” shall (x) mean that Executive is unable, as a result of a
medically determinable physical or mental impairment, to perform the duties and
services of his position, or (y) have the meaning specified in any disability
insurance policy maintained by the Company, whichever is more favorable to
Executive.

(c) By the Company for Cause. The Company may, by notice to Executive, terminate
Executive’s employment hereunder for Cause. As used herein, “Cause” shall mean
(i) the conviction of Executive of a felony (other than a violation of a motor
vehicle or moving violation law) or conviction of a misdemeanor if such
misdemeanor involves moral turpitude; or (ii) Executive’s voluntary engagement
in conduct constituting larceny, embezzlement, conversion or any other act
involving the misappropriation of any Group Company funds in the course of his
employment; or (iii) Executive’s willful refusal (following written notice) to
carry out specific directions of the Board, the managing member of the Company
or the board of directors or managing member, as applicable, of any other Group
Company of which Executive is an officer, which directions shall be consistent
with the provisions hereof; or (iv) Executive’s committing any act of gross
negligence or intentional misconduct in the performance or non-performance of
his duties hereunder; or (v) any material breach by Executive of any material
provision of this Agreement (other than for reasons related only to the business
performance of the Company or business results achieved by Executive). For
purposes of this Section 4(c), no act or failure to act on Executive’s part
shall be considered to be reason for termination for Cause if done, or omitted
to be done, by Executive in good faith and with the reasonable belief that the
action or omission was in the best interests of the Company. Upon the
termination of Executive’s employment for Cause, the Company shall pay to
Executive (x) his Base Salary accrued through the effective date of termination,
payable at the time such payment is otherwise due and payable hereunder, and
(y) the Accrued Rights, and Executive shall not be entitled to any severance
payments.

(d) By the Company Without Cause. Executive and the Company agree that the
Company in its absolute discretion, may terminate

 

4



--------------------------------------------------------------------------------

Executive’s employment hereunder without Cause, provided, however, that in such
event Executive shall be entitled to receive (i) the Accrued Rights and,
(ii) subject to any delay required pursuant to Section 22, commencing on the
60th day following Executive’s termination of employment (so long as Executive
executes, delivers and does not revoke the Company’s standard form of release
prior to such date), an amount equal to (x) 200% of Executive’s Base Salary in
effect as of the date Executive’s employment with the Company is terminated plus
(y) 200% of the Cash Bonus paid (or payable in the event the full amount has not
then been paid) to Executive with respect to the calendar year immediately
preceding the year in which Executive’s employment with the Company terminated,
payable in 24 equal monthly installments, except that an amount equal to the
first two such installments shall be paid as a lump sum on the date payments
commence in accordance with this Section 4(d)(ii) and the remainder shall be
paid monthly beginning on the Company’s first regularly scheduled payroll
payment date in the first calendar month following the month in which payments
commenced; provided, however, that if such termination occurs in connection with
or within two years of a Change of Control, then such amounts shall be payable
as a lump sum cash payment within 10 days after Executive’s last day of active
employment.

(e) Executive Resignation. Executive’s employment may be terminated by
Executive,

(i) for Good Reason. For purposes of this Agreement, “Good Reason” shall mean
(A) the assignment to Executive of duties materially inconsistent with
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
1(a) hereof, or any other action by the Company or Warner Chilcott which results
in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company or Warner Chilcott
promptly after receipt of notice thereof given by Executive; (B) any failure by
the Company to comply with any of the provisions of Section 3 hereof, other than
an isolated, insubstantial and inadvertent failure not occurring in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by Executive; (C) the Company’s requiring Executive to be based at any
office or location other than as provided in Section 1(b); (D) any purported
termination by the Company of Executive’s employment otherwise than as expressly
permitted by this Agreement; or (E) any failure by the Company to obtain an
express assumption of this Agreement by a successor as required pursuant to
Section 15 hereof. Upon any termination pursuant to this Section 4(e)(i),
Executive shall be entitled to the payments specified in Section 4(d) paid in
the manner set forth therein.

 

5



--------------------------------------------------------------------------------

(ii) by resignation or retirement other than for Good Reason. If Executive
resigns or retires other than for Good Reason, this Agreement shall terminate as
of the effective date of Executive’s retirement or resignation and Executive
shall be entitled solely to the payments and benefits set forth in Sections 4(c)
and 1.

(f) Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment or consideration received by
Executive from a Group Company (or any Person whose actions result in a change
in ownership or effective control or in the ownership of a substantial portion
of assets of the Group Companies covered by Section 280G(b)(2) of the Internal
Revenue Code of 1986 of the United States, as amended (the “Code”), or any
Person affiliated with any Group Company or any such Person) in connection with
a Change of Control or any other change in ownership or control or in the
ownership of a substantial portion of assets for purposes of Section 280G (in
each case whether paid or payable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 4(f)) (any such payment or consideration, a “Payment”) would
be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties are incurred by Executive with respect to such excise tax
(such excise tax, together with any such interest and penalties are hereinafter
collectively referred to as the “Excise Tax”), the Company shall pay to
Executive at the time specified in Section 4(j) below an additional amount (a
“Gross-Up Payment”) such that the net amount of the Gross-Up Payment retained by
Executive, after deduction of all federal, state and local income tax (and any
interest and penalties imposed with respect thereto), employment tax and Excise
Tax on the Gross-Up Payment, shall be equal to the amount of the Excise Tax
imposed on such Payment.

(g) For purposes of the foregoing Section 4(f), the proper amounts, if any, of
the Excise Tax and the Gross-Up Payment shall be determined in the first
instance by the Company. Such determination by the Company shall be promptly
communicated in writing by the Company to Executive. Within 10 days of being
provided with written notice of any such determination, Executive may provide
written notice to the Compensation Committee of the Board (or, if there is no
such Compensation Committee, the Board) of any disagreement, in which event the
amounts, if any, of the Excise Tax and the Gross-Up Payment shall be determined
by an independent accounting firm mutually selected by the Company and Executive
in which event the Company shall bear the costs of retaining such independent
accounting firm. The determination of the Company (or in the event of
disagreement, the accounting firm selected) shall be final and nonreviewable.

(h) For purposes of determining whether any of the Payments will be subject to
the Excise Tax and the amount of such Excise Tax under Section 4(f), any
payments or benefits received or to be received by Executive in connection with
a termination of employment shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess

 

6



--------------------------------------------------------------------------------

parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax unless the Company or the accounting
firm selected above, as applicable, determines, based on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code, with substantial authority (within the meaning of Section 6662 of the
Code), that such payments or benefits (in whole or in part) do not constitute
parachute payments, or that such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the base amount within
the meaning of Section 280G(b)(3) of the Code.

(i) For purposes of determining the amount of the Gross-Up Payment, Executive
shall be deemed to pay federal income taxes at the highest marginal rate of tax
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of tax in the state and locality
of Executive’s residence on the date of termination, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes; provided, however, that to the extent (but only to the
extent) required to comply with Regulation §409A-3(i)(l)(v) under the Code, the
amount of the Gross-Up Payment shall be equal to all of the federal, state and
local taxes imposed on Executive as a result of the Excise Tax and Gross-Up
Payment.

(j) The Gross-Up Payment provided for in Section 4(f) shall be made in a cash,
lump-sum payment to Executive (or the appropriate taxing authority on
Executive’s behalf) when due but in no event later than the end of the year
following the year in which Executive remits the Excise Tax, net of any required
tax withholdings, upon the later of (i) the fifth business day following the
effective date of termination, or (ii) the calculation of the amount of the
Gross-Up Payment under Section 4(g). Any Gross-Up Payment required hereunder
that is not made in a timely manner shall bear interest at a rate equal to the
prime rate quoted on the date the payment is first overdue by Citibank N.A., New
York, New York plus two percent until paid.

(k) As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by the Company which should not have been made under Section 4(f)
(“Overpayment”) or that additional payments which are not made by the Company
pursuant to Section 4(f) should have been made (“Underpayment”). In the event
that there is a final determination by the Internal Revenue Service, or a final
determination by a court of competent jurisdiction, that an Overpayment has been
made, any such Overpayment shall be promptly reimbursed by Executive to the
Company. In the event there is a final determination by the Internal Revenue
Service, a final determination by a court of competent jurisdiction or a change
in the provisions of the Code or regulations pursuant to which an Underpayment
arises under this Agreement, any such Underpayment

 

7



--------------------------------------------------------------------------------

shall be promptly paid by the Company to Executive, together with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code.

(l) Amounts which are vested benefits or which Executive is otherwise entitled
to receive under any plan, policy, practice or program of or in any contract or
agreement with the Company or any other Group Company at or subsequent to the
date of termination of Executive’s employment for any reason shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.

5. Confidential Information.

(a) Executive acknowledges and agrees that the information, observations and
data obtained by him concerning any Group Company while employed by the Company
or any other Group Company (“Confidential Information”) are the property of
Warner Chilcott and/or the relevant Group Company (as appropriate). Therefore,
Executive agrees to keep secret and retain in the strictest confidence all
Confidential Information, including without limitation, trade “know-how”
secrets, customer lists, pricing policies, operational methods, technical
processes, formulae, inventions and research projects and other business affairs
of any Group Company, learned by him prior to or after the date of this
Agreement, and not to disclose them to anyone outside the Group Companies,
either during or after his employment with the Company, except: (i) in the
course of performing his duties hereunder; (ii) with Warner Chilcott’s express
written consent; (iii) to the extent that the Confidential Information becomes
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions; or (iv) where required to be disclosed by court
order, subpoena or other government process. If Executive shall be required to
make disclosure pursuant to the provisions of clause (iv) of the preceding
sentence, Executive promptly, but in no event more than 48 hours after learning
of such subpoena, court order or other governmental process, shall notify the
Company, by personal delivery or fax (pursuant to Section 10 hereof), and, at
the Company’s expense, shall take all reasonably necessary steps requested by
the Company to defend against the enforcement of such subpoena, court order or
other governmental process and permit any Group Company to intervene and
participate with counsel of its own choice in any related proceeding.

(b) Executive shall deliver to the Company at the termination of his employment,
or at any other time the Company may request, all memoranda, notes, plans,
records, reports, computer tapes, printouts and software and other documents and
data (and copies thereof) relating to the Confidential Information, Work Product
(as defined below) or the business of the Company or any other Group Company
which he may then possess or have under his control.

6. Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses,

 

8



--------------------------------------------------------------------------------

drawings, reports, patents, patent applications and all similar or related
information (whether or not patentable) which relate to a Group Company’s actual
or anticipated business, research and development or existing or future products
or services and which are conceived, developed or made by Executive while
employed by the Company or any other Group Company (“Work Product”) belong to
the applicable Group Company. Executive shall promptly disclose such Work
Product to the Board and perform all actions reasonably requested by the Board
(whether during or after his employment) to seek and obtain intellectual
property protection on behalf of the applicable Group Company and establish and
confirm the applicable Group Company’s ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).

7. Indemnification. The Company will indemnify Executive and his legal
representatives to the fullest extent permitted by applicable law and the
existing organizational documents of the Company or any other applicable laws or
the provisions of any other corporate document of the Company, and Executive
shall be entitled to the protection of any insurance policies the Company may
elect to obtain generally for the benefit of its directors and officers against
all costs, charges and expenses whatsoever incurred or sustained by him or his
legal representatives in connection with any action, suit or proceeding to which
he or his legal representatives may be made a party by reason of him being or
having been a director or officer of the Company or any other Group Company or
actions taken purportedly on behalf of the Company or any other Group Company.
The Company shall advance to Executive the amount of his expenses incurred in
connection with any proceeding relating to such service or function to the
fullest extent legally permissible under applicable law. The indemnification and
expense reimbursement obligations of the Company in this Section 7 will continue
as to Executive after he ceases to be an officer of the Company and shall inure
to the benefit of his heirs, executors and administrators. The Company shall
not, without Executive’s written consent, cause or permit any amendment of the
Company’s governing documents which would adversely affect Executive’s rights to
indemnification and expense reimbursement thereunder.

8. Non-Compete; Non-Solicitation.

(a) Subject to Section 1(c) hereof, Executive covenants and agrees that, during
the Employment Period and for the following periods after the termination of
this Agreement howsoever arising, except with the prior written consent of the
Board, which shall not be unreasonably refused or delayed, directly or
indirectly, either alone or jointly with or on behalf of any person, firm,
company or entity and whether on his own account or as principal, partner,
shareholder, director, employee, consultant or in any other capacity whatsoever,
Executive shall not:

(i) for the Applicable Period following termination, in the Relevant Territory
(as defined in Section 8(b)

 

9



--------------------------------------------------------------------------------

below), and in competition with the Company or any of the Relevant Group
Companies, engage, assist or be interested in any undertaking which provides
services or products similar to those provided by the Company or any of the
Relevant Group Companies;

(ii) for the Applicable Period following termination, in the Relevant Territory,
solicit or interfere with or endeavor to entice away from the Company or any of
the Relevant Group Companies any Person who is a customer or Potential Customer
of the Company or any of the Relevant Group Companies;

(iii) for the Applicable Period following termination, in the Relevant
Territory, be concerned with the supply of services or products to any Person
which is a customer or Potential Customer of the Company or any of the Relevant
Group Companies where such services or products are in competition with those
services or products supplied by the Company or any of the Relevant Group
Companies;

(iv) for the Applicable Period following termination, offer to employ, or engage
or solicit the employment or engagement of, any Person who immediately prior to
the date of termination was an employee, contractor or director of the Company
or any of the Relevant Group Companies (whether or not such Person would commit
any breach of their contract of employment or engagement by reason of leaving
the service of such company); or

(v) represent himself as being in any way connected with or interested in the
business of the Company or any of the Relevant Group Companies other than, if
applicable, in his capacity as a shareholder of Warner Chilcott.

(b) For the purposes of this Agreement:

(i) “Applicable Period” means

(1) 24 months in the event of a termination of Executive’s employment hereunder
pursuant to Section 4(b) hereof (termination as a result of disability of
Executive), Section 4(d) hereof (termination by Company without Cause) or
Section 4(e)(i) hereof (termination by Executive resignation with Good Reason);

(2) 6 months in the event of a termination of Executive’s employment hereunder
pursuant to Section 4(e)(ii) hereof (Executive

 

10



--------------------------------------------------------------------------------

resignation or retirement other than for Good Reason); provided that such
6-month period shall be increased to a 12-month period if the Company elects, in
its sole discretion, to pay Executive an amount equal to (x) 100% of Executive’s
Base Salary in effect as of the date Executive’s employment with the Company is
terminated plus (y) 100% of the Cash Bonus paid (or payable in the event the
full amount has not then been paid) to Executive with respect to the calendar
year immediately preceding the year in which Executive’s employment with the
Company terminated, such amount payable during the 12-month period after
Executive’s last day of active employment in equal monthly installments; and

(3) 6 months in the event of a termination of Executive’s employment hereunder
pursuant to Section 4(c) hereof (termination by Company for Cause).

(ii) “Person” means an individual, partnership, limited liability company,
corporation, trust or any other entity.

(iii) “Potential Customer” means any Person from whom the Company or any of the
Relevant Group Companies has actively solicited business during the 12-month
period prior to Executive’s termination of employment.

(iv) A “Relevant Group Company” means the Company, Warner Chilcott and all
direct and indirect subsidiaries thereof and, if applicable, their predecessors
in business.

(v) “Relevant Territory” means the area constituting the market of the Company
or any of the Relevant Group Companies for products and services with which
Executive shall have been concerned during the term of his employment with any
Group Company.

(c) Nothing contained in Section 8(a) shall prohibit Executive from holding
shares or securities of a company any of whose shares or securities are quoted
or traded on any recognized investment or stock exchange; provided that any such
holding shall not exceed three percent of the issued share capital of such
company and is held passively by way of bona fide investment only.

 

11



--------------------------------------------------------------------------------

(d) If, at the time of enforcement of this Section 8, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive agrees that the restrictions contained in this
Section 8 are reasonable.

(e) In the event of the breach or a threatened breach by Executive of any of the
provisions of this Section 8, the Company, in addition and supplementary to
other rights and remedies existing in its favor, may apply to any court of law
or equity of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce or prevent any violations of the provisions
hereof (without posting of any bond).

9. Executive’s Representations. Executive hereby represents and warrants to the
Company that (a) the execution, delivery and performance of this Agreement by
Executive do not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound; and (b) upon the execution and
delivery of this Agreement by the parties, this Agreement will be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that he has had the opportunity to
consult with independent legal counsel regarding his rights and obligations
under this Agreement and that he fully understands the terms and conditions
contained herein.

10. Notices. Any notice provided for in this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally (whether by
overnight courier or otherwise) with receipt acknowledged or sent by registered
or certified mail or equivalent, if available, postage prepaid, or by fax (which
shall be confirmed by a writing sent by registered or certified mail or
equivalent on the same day that such fax was sent), addressed to the parties at
the following addresses or to such other address as such party shall hereafter
specify by notice to the other:

 

Notices to Executive:    At the address for Executive on file with the Company
at the time of the relevant notice Notices to the Company:    Warner Chilcott
(US), LLC    Rockaway 80 Corporate Center    100 Enterprise Drive    Rockaway,
NJ 07866    (973) 442-3200 (Phone)

 

12



--------------------------------------------------------------------------------

   (973) 442-3316 (Fax)   

Attention: General Counsel

11. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction (except with respect to Section 8, for which Section 8(d) shall
apply), such invalidity, illegality or unenforceability shall not affect any
other provision or any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

12. Complete Agreement. This Agreement, together with any other agreements
referred to herein (other than the Prior Agreement) (and any exhibits, schedules
or other documents referred to herein or therein), constitutes the complete
agreement and understanding among the parties and supersedes and preempts any
prior understandings, agreements or representations, by or among the parties,
written or oral, whether in term sheets, presentations or otherwise, which may
have related to the subject matter hereof in any way, including without
limitation, the Prior Agreement.

13. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

14. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

15. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his obligations hereunder without the prior written consent of the
Company. The Company will require any successor to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

16. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New Jersey without
giving effect to any choice of law or conflict of law rules or provisions that
would cause the application of the laws of any jurisdiction other than the State
of New Jersey.

 

13



--------------------------------------------------------------------------------

17. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

18. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the making, interpretation or the breach thereof, other than (a) a
claim solely for injunctive relief for any alleged breach of the provisions of
Sections 5, 6 and/or 8 as to which the parties shall have the right to apply for
specific performance to any court having equity jurisdiction; and (b) the
determination of Excise Tax and any Gross-Up Payment pursuant to Section 4
hereof, shall be settled by arbitration in New York City by one arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association and judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof, and any party to the
arbitration may, if he or it elects, institute proceedings in any court having
jurisdiction for the specific performance of any such award. The powers of the
arbitrator shall include, but not be limited to, the awarding of injunctive
relief.

19. Legal Fees and Expenses. The Company agrees to pay, as incurred, to the full
extent permitted by law, all reasonable legal fees and expenses which Executive
may reasonably incur as a result of (a) review and/or any claims made regarding
the Company’s determination of Excise Tax and Gross-Up Payment pursuant to
Section 4 hereof; or (b) any contest brought in good faith (regardless of the
outcome thereof) by the Company, Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement
(including as a result of any contest by Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code.

20. No Mitigation or Set-Off. The provisions of this Agreement are not intended,
nor shall they be construed, to require that Executive mitigate the amount of
any payment provided for in this Agreement by seeking or accepting other
employment, nor shall the amount of any payment provided for in this Agreement
be reduced by any compensation earned by Executive as a result of his employment
by another employer or otherwise. The Company’s obligations to make the payments
to Executive required under this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against Executive.

21. Tax Withholding. The parties agree to treat all amounts paid to Executive
hereunder as compensation for services. Accordingly, the Company may withhold
from any amount payable under this Agreement such federal, state

 

14



--------------------------------------------------------------------------------

or local taxes as shall be required to be withheld pursuant to any applicable
law or regulation.

22. Code Section 409A. Executive and the Company agree that it is the intent of
the parties that this Agreement not violate any applicable provision of, or
result in any additional tax or penalty under, Section 409A of the Code, and
that to the extent any provisions of this Agreement do not comply with
Section 409A of the Code, the parties will make such changes as are mutually
agreed upon in order to comply with Section 409A of the Code. Notwithstanding
any other provision with respect to the timing of payments under this Agreement,
if, at the time of Executive’s termination of employment, Executive is deemed to
be a “specified employee” of the Company within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then only to the extent necessary to
comply with the requirements of Section 409A of the Code, any payments to which
Executive may become entitled under this Agreement which are subject to
Section 409A of the Code (and not otherwise exempt from its application) that
are payable (a) in a lump sum within six months following the date of
termination will be withheld until the first business day after the six-month
anniversary of the date of termination, at which time Executive shall be paid
the amount of such lump sum payments in a lump sum and (b) in installments
within six months following the date of termination will be withheld until the
first business day after the six-month anniversary of the date of termination,
at which time Executive shall be paid the aggregate amount of such installment
payments in a lump sum, and after the first business day of the seventh month
following the date of termination and continuing each month thereafter,
Executive shall be paid the regular payments otherwise due to Executive in
accordance with the payment terms and schedule set forth herein.

23. Certain Definitions. The following terms, as used in this Agreement, have
the following meanings:

(a) “Change of Control” has the meaning ascribed to such term in the Management
Shareholders Agreement.

(b) “Management Shareholders Agreement” means that certain Management
Shareholders Agreement dated as of March 28, 2005, as may have been amended from
time to time, by and among Warner Chilcott, Warner Chilcott Limited, Warner
Chilcott Holdings Company II, Limited, Warner Chilcott Holdings Company III,
Limited, Executive and the other parties thereto.

[The remainder of this page is intentionally left blank.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WARNER CHILCOTT (US), LLC

/s/ Roger M. Boissonneault

Name:  Roger M. Boissonneault Title:    Chief Executive Officer EXECUTIVE

/s/ Anthony D. Bruno

Anthony D. Bruno

SIGNATURE PAGE: EMPLOYMENT AGREEMENT